Newburger, J.
This action was brought to recover damages for the wrongful discharge of plaintiff from the defendant’s employment under a contract in writing entered into between the parties. The answer admitted the making of the ■contract, denied a wrongful discharge, and alleged that by reason of a clause in the contract the defendant was authorized to and did discharge because the plaintiff was inattentive to business, careless in the performance of the duties by him undertaken, and guilty of a violation of the rules. The trial justice at the close of the plaintiff’s case properly denied defendant’s motion to dismiss the plaintiff’s complaint. The only question in this case is whether the defendant had a right to discharge plaintiff. The contract between the parties did ■not give the defendant, at his mere pleasure, the right to-discharge' the plaintiff. It appears that plaintiff had been an experienced actor of years’ standing, and was engaged only after defendant’s agent had witnessed his performance.
The case was properly submitted to the jury, who found that the plaintiff had performed his duties fairly. It has been repeatedly held by this and other courts in this state that contracts similar to the one at bar did not give a party the right to discharge the plaintiff summarily. See Brandt v. Godwin, 3 N. Y. Supp. 807; 15 Daly, 456; Grinnell v. Kiralfy, 55 Hun, 422.
The judgment appealed from must, therefore, be affirmed, with costs. .
Yah Wtok and McCarthy, JJ., concur.
Judgment affirmed, with costs.